Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2007/0121972 in view of Sato et al., US 2008/0123876. 
Regarding claim 1, Suzuki teaches (figs. 1-2 and related text) a micro-electromechanical system (MEMS) device (A) comprising: a constrained diaphragm (3, [0039]) comprising a surface, the diaphragm having a net compressive stress [0037-0038]; and a backplate (2) comprising a surface (bottom surface of 2 facing 3) facing the surface of the diaphragm (3), the surface of the backplate having a center (middle portion of 2).
Suzuki does not explicitly teach a post extending from the surface of the backplate, wherein the post is located at or near the center, wherein the post limits a maximum deflection of the diaphragm.
In a related art Sato teaches (fig. 2 and related text) a post/spacers (10) extending from the surface of the backplate (12), wherein the post is located at or near the center (fig. 1A), wherein the post limits a maximum deflection of the diaphragm (16) in order to control the degradation of the of the sensitivity of the microphone [0092].
Suzuki and Sato are analogous art because they both are directed to MEMS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suzuki by Sato because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Suzuki to include the spacer/post as taught by Sato to to control the degradation of the of the sensitivity of the microphone [0092].   
Regarding claim 2, Suzuki as modified by Sato teaches the diaphragm (16, Sato) is attached to the post/spacers (10, Sato).  
Regarding claim 3, Suzuki as modified by Sato teaches the diaphragm comprises a plurality of film layers each having a stress, the combination of the films yielding a net compressive stress for the diaphragm [0037-0038].  
Regarding claim 4, Suzuki as modified by Sato teaches the diaphragm (3) comprises: a tensile silicon nitride layer; and a compressive polycrystalline silicon layer ([0038], Suzuki).  
Regarding claim 5, Suzuki teaches (figs. 1-2 and related text) a micro-electromechanical system (MEMS) (A) device comprising: a constrained diaphragm (3, [0038]) comprising a surface, wherein the diaphragm has a net compressive stress ([0038], same layer same property); and a backplate (2) comprising a surface (bottom of 2) facing the surface of the diaphragm (3).
Suzuki does not explicitly a post extending from the surface of the backplate, wherein the post is disposed at or near an unconstrained maximum deflection point of the diaphragm -9-Atty. Dkt. No.: K-0479-USso as to limit an actual maximum deflection of the diaphragm during operation of the MEMS device.
Sato teaches (fig. 2 and related text) a post/spacers (10) extending from the surface of the backplate (12), wherein the post (10) is disposed at or near an unconstrained maximum deflection point of the diaphragm -9-Atty. Dkt. No.: K-0479-USso as to limit an actual maximum deflection of the diaphragm during operation of the MEMS device (1).
Suzuki and Sato are analogous art because they both are directed to MEMS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suzuki by Sato because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Suzuki to include the spacer/post as taught by Sato to to control the degradation of the of the sensitivity of the microphone [0092].
Regarding claim 6, Suzuki as modified by Sato teaches the diaphragm (16, Sato) is attached to the post (10).  
Regarding claim 7, Suzuki as modified by Sato teaches the diaphragm (3) comprises a plurality of film layers ([0036-0038], Suzuki).  
Regarding claim 8, Suzuki as modified by Sato teaches the plurality of film layers comprises a film layer that has a tensile stress ([0036-0038], same material as claimed hence the same property, Suzuki).  
Regarding claim 9, Suzuki as modified by Sato teaches the plurality of film layers comprises a film layer that has a compressive stress ([0036-0038], Suzuki).  
Regarding claim 10, Suzuki as modified by Sato teaches the diaphragm comprises: a tensile silicon nitride layer; and a compressive polycrystalline silicon layer ([0038], Suzuki).  
Regarding claim 11, Suzuki teaches (figs. 1-2 and related text) a microphone (A) comprising: a micro-electromechanical system (MEMS) (A) device comprising: a constrained diaphragm (3) comprising a surface ([0036-0038]), wherein the diaphragm has a net compressive stress (same material as the claimed material); and a backplate (2) comprising a surface facing the surface of the diaphragm (3) and an integrated circuit (4) electrically connected to the MEMS device [0130].
Suzuki does not explicitly teach a post extending from the surface of the backplate, wherein the post is disposed at or near a centroid of the diaphragm and the backplate; and an integrated circuit electrically connected to the MEMS device.
Sato teaches a post/spacers (10) extending from the surface of the backplate (12), wherein the post (10) is disposed at or near a centroid of the diaphragm (16) and the backplate (12).
Suzuki and Sato are analogous art because they both are directed to MEMS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suzuki by Sato because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Suzuki to include the spacer/post as taught by Sato to to control the degradation of the of the sensitivity of the microphone [0092].
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sato and further view of Meisel et al., US 2019/0116429.
Regarding claim 12, Suzuki as modified by Sato does not teach a housing comprising a base and a cover attached to the base, wherein the housing encloses the MEMS device and the integrated circuit.
Meisel teaches (figs 2A-2B and related text) a housing (20) comprising a base (16) and a cover (12) attached to the base, wherein the housing encloses the MEMS device (30/32) and the integrated circuit (26) to have an encapsulated gas pressure and sealed electrode region (abstract).
Suzuki, Sato and Meisel are analogous art because they both are directed to MEMS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suzuki and Sato by Meisel because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Suzuki and Sato to include the housing as taught by Meisel to have an encapsulated gas pressure and sealed electrode region (abstract).  
Regarding claim 13, Suzuki and Sato as modified by Meisel teaches an acoustic port (22) is defined in the cover of the housing (fig. 2B, Meisel).  
Regarding claim 14, Suzuki and Sato as modified by Meisel teaches an acoustic port (22) is defined in the base of the housing (20, Meisel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811